DETAILED ACTION
Applicants’ filing of May 31, 2022, in response to the action mailed December 29, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1-2 have been amended, and no claims have been added.  Claims 1-7 are pending.  
The elected invention is directed to a detergent composition comprising the variant of SEQ ID NO: 2 consisting of the substitutions S24G, S33T, S53G, N76D, S78N, S101N, G128A, and Y217Q said composition not comprising a subtilisin protease, and not comprising a GG36 variant protease. Claims 4 and 6 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-3, 5, and 7, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is March 12, 2014, the filing date of US 14/205,835, which disclosed the recited subject matter.
In response, applicants provided the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A)   First, there are no substantive changes between the applications filed for 14/205835 and 12/963681. In fact, a document compare shows only the removal of the Cross References section, updates to the internal case number, and no substantive changes to the disclosure. 
(A) Reply:	Applicants’ assertions are acknowledged but are not persuasive.  As explained in the prior action, ‘Applications 12/963,681, 61/392,175, and 61/267,878 do not disclose the genus of any substitution at the specific combination of positions 24, 53, 78, 101, 128, and 217 of SEQ ID NO:  2, as recited in claim 1.’.  Applicants have not pointed to where, in 12/963,681, 61/392,175, and/or 61/267,878, said genus of any substitution at the specific combination of positions 24, 53, 78, 101, 128, and 217 of SEQ ID NO:  2, is disclosed. 
(B) As the Office has already found Applicant's claims are awarded priority to 14/20 5 83 5, Applicant submits the present claims should likewise have priority at least to 14/205835 with a filing date of December 9, 2010 and should be reviewed under pre- AIA  statutes.
(B) Reply:	See reply (A) above.
AIA -First Inventor to File Status
Based on the effective filing date of March 12, 2014 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
	Objection to the specification for disclosing sequences that are not identified by a sequence identifier number (SEQ ID NO: ) is maintained1.  The filed amendments to the specification to not correct this deficiency. 
	The sequence rules embrace all nucleotide sequences with ten or more bases and all amino acid sequences with four or more amino acids.  Said sequences must be disclosed in a sequence listing and identified by a specific SEQ ID NO: (MPEP 2421.02).  37 CFR 1.821(d) requires the use of the assigned sequence identifier number in all instances where the description or claims of a patent application discuss sequences, regardless of whether a given sequence is also embedded in the text of the description or claims of an application. 
	Applicant is required to check the disclosure completely and to make corrections to identify all of the sequences disclosed therein by sequence identifier numbers.
Claims-Objections
	Claim 2 is objected to for having an incorrect status identifier (MPEP 714(c)(1)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Rejection of claims 1-3, 5, and 7 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US patents 8,785,171 (e.g., SEQ ID NO:  6), 8,728,790 (e.g., SEQ ID NO:  6), 9,157,052 (e.g., SEQ ID NO:  6), and 10,865,401 (e.g., SEQ ID NO:  2), as explained in the prior action, is maintained.  In response, applicants state that ‘Upon indication of allowable subject matter but for the non-statutory obviousness-type double patenting rejection, the Applicant will consider filing a terminal disclaimer if necessary.  
Claims 1-3, 5, and 7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US application 17/547,2872.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 17/547,287 are both directed to protease variants having at least 95% identity to SEQ ID NO: 2 herein and comprising substitutions at positions 24, 53, 78, 101, 128, and 217.  The claims differ in that claims of the other application recite variants having specific substitutions at said positions, while claims herein recite variants having any substitutions at said positions.  The portion of the specification in the other application that supports the recited variants includes embodiments that would anticipate claims herein, e.g., protease variants having at least 95% identity to SEQ ID NO: 2 herein and comprising substitutions at positions 24, 53, 78, 101, 128, and 217, which are variants specifically recited in claims of the other application.  Claims herein cannot be considered patentably distinct over claims of the other patents when there are specifically recited embodiments (variants of SEQ ID NO:  2 herein having at least 95% identity to SEQ ID NO: 2 and comprising substitutions at positions 24, 53, 78, 101, 128, and 217) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of the other application when there are specifically disclosed embodiments in the other application that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the variants of claims of the other application by selecting a specifically disclosed embodiment that supports those claims, i.e., protease variants having at least 95% identity to SEQ ID NO: 2 herein and comprising substitutions at positions 24, 53, 78, 101, 128, and 217, as disclosed in the other application.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims and specification of the other application.   
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Rejection of claims 1-3, 5, and 7 under 35 U.S.C. 102(a1) as being anticipated by Basler et al, 2011 (WO2011072099; A_Geneseq Acc#AZK13538), as explained in the prior action is maintained.  
	Rejection of claims 1-3, 5, and 7 under 35 U.S.C. 102(a1) as being anticipated by Basler et al, 2011 (WO2011072099; A_Geneseq Acc# AZK12312), as explained in the prior action is maintained.  
In support of their request that said rejections be withdrawn, applicants provide the following arguments.  As noted above, Applicant has submitted the present application has a priority of at least December 9, 2010. This corresponds to the earliest non-provisional priority application of Basler. As the Office has shown no proof that the portions of Basler which are utilized in the instant rejection have priority to the provisional applications in the priority chain of Basler, Applicant submits that Basler is not prior art to the present application.
These arguments are not found to be persuasive for the following reasons.  As explained in the prior action and set forth above under ‘Effective Filing Date’, the effective filing date granted for the instant claims is March 12, 2014, the filing date of US 14/205,835.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1-3, 5, and 7 under 35 U.S.C. 103(a) as being unpatentable over Basler et al, 2011 (WO2011072099) in view of von der Osten et al, 1993, as explained in the prior action, is maintained. In support of their request that said rejection be withdrawn, applicants point to their argument above under 35 USC 102.  Said argument is not persuasive for the reasons explained above under 35 USC 102.
Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see page 397.
        2 A recent child case of US 8,728,790.